Citation Nr: 0111141	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-09 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision from the 
Anchorage, Alaska Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In particular, the veteran testified to being treated at the 
Anchorage VA Medical Center (VAMC) since 1979.  Transcript, 
p. 5.  

While the RO has obtained records from the Anchorage VAMC, 
these records date only back to 1987, and it is unclear as to 
whether the RO actually requested all records dating back to 
1979.  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(a)(1)-(3)).  

The assistance provided by the Secretary shall include 
obtaining the following records if relevant to the claim: 
records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)).  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The Board is also of the opinion that a VA examination should 
be scheduled for a variety of reasons.  

The Board is of the opinion that an examination is required 
to confirm the diagnosis of hepatitis C.  The record shows 
the presence of hepatitis C antibodies (anti-HCV or HCVab).  
There are no other laboratory studies confirming the presence 
of hepatitis C.  

VBA Fast Letter 99-94 notes that the presence of anti-HCV is 
not sufficient for a diagnosis of chronic hepatitis C because 
it can be present in other diseases.  The Fast Letter 
recommends that the EIA (enzyme immunoassay) is the first 
confirmatory test.  If the EIA is positive, the letter 
recommends that the RIBA (recombinant immunoblot assay) be 
performed because EIA gives many false-positives.  

The Board makes no opinion here as to whether Fast Letter 99-
94 is substantive in nature.  Nonetheless, the Board views 
its recommendations as valuable when considered in light of 
the facts of this case.  Therefore, the Board is of the 
opinion that a VA examination for confirmation of the 
presence of hepatitis C is warranted using the tests 
prescribed in the fast letter.  

The Board is also of the opinion that a VA examination is 
also required to obtain a clearer history of the veteran's 
hepatitis, including his reports of hepatitis in service and 
the history of his drug use.  In this regard, the Board notes 
that the veteran has a history of documented cocaine use, and 
that such drug use is considered to be a risk factor for 
hepatitis C.  See VBA Fast Letter 98-110.  Therefore, it 
would be helpful to obtain a more comprehensive history of 
the veteran's drug use as well as an evaluation of its 
relationship, if any, to the veteran's hepatitis C.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).  

Finally, the Board is of the opinion that a VA examination 
should be scheduled in order to determine whether there is a 
relationship between the hepatitis C (if found) and service.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  In particular, the RO should 
obtain all treatment reports from the 
Anchorage, Alaska VAMC from 1979 to the 
present.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Following the above, the RO should 
schedule the veteran for a VA examination 
conducted by an appropriate specialist to 
ascertain the nature and etiology of 
hepatitis C, if present.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report to that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

The examiner should review the veteran's 
complete military and medical history 
(including the results of all military 
laboratory studies), perform any further 
indicated special studies, and upon doing 
so answer the following questions:

(a) Does the veteran have a current 
hepatitis C disability, and if so, 
what is its nature?

In answering this question, with the 
veteran's consent, an EIA test should 
be performed.  If the EIA is positive, 
with the veteran's consent, a RIBA 
test should also be performed.  

(b) Is it at least as likely as not that 
the current hepatitis C disability (if 
found) was incurred during the 
veteran's military service?

In answering this question the 
examiner should also discuss the 
veteran's history of drug use and 
determine its relationship, if any, to 
his hepatitis C.  

The examiner should also offer an 
opinion as to whether the service 
medical records (including the 
laboratory studies) indicate that the 
veteran had hepatitis C while he was 
in the service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

The veteran is hereby notified that 
failure to report for a scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his claim 
for service connection for hepatitis C.  
38 C.F.R. § 3.655 (2000).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for hepatitis 
C.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

